                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                    :
    JOSEPH MANTHA on behalf of                      :
    themselves and others similarly situated,       :
                                                    :   Case No. 1:19-cv-12235-LTS
           Plaintiff,                               :
                                                    :
    v.                                              :
                                                    :
    QUOTEWIZARD.COM, LLC                            :
                                                    :
           Defendant.                               :
                                                    :
                                                /

                    PLAINTIFF’S MEMORANDUM OF LAW SUPPORT OF
                         MOTION TO AMEND THE COMPLAINT

          Pursuant to Rule 15(a)(2), the Plaintiff, Joseph Mantha (“Mr. Mantha”) petitions this

Court to allow his Motion to Amend the Complaint to re-allege that the telemarketing texts at

issue in this case were initiated via an automatic telephone dialing system (“ATDS”). 1 For the

following reasons, the Motion to Amend should be GRANTED.

                                    1.      RELEVANT FACTS

          Mr. Mantha alleges that on August 12 and 13, 2019, he received text telemarketing

solicitations on his cellular telephone number that was listed on the National Do Not Call

Registry. 2 See ECF Dkt. #1 at ¶5, 31. The text telemarketing messages read:




1
    A copy of the draft Amended Complaint is attached at Exhibit 1.
2
  The DNC allows consumers to register their personal telephone numbers and thereby indicate
their desire not to receive telephone solicitations at those numbers. See 47 C.F.R. §
64.1200(c)(2).
Id. at ¶38.

        Mr. Mantha denied ever consenting to receive the above texts. Id. at ¶42-43. Mr. Mantha

brought this action to enforce the consumer-privacy provisions of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal statute enacted in 1991 in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). Mr. Mantha alleges that the

defendant, QuoteWizard.com, LLC (“QuoteWizard” or “Defendant”) sent automated text

message telemarketing calls to cellular telephone numbers of all class members in violation of

the TCPA, in an effort to sell auto insurance on behalf of its insurance company clients. In his

original complaint, Mr. Mantha alleged the spam texts were illegal both because they were

delivered via an ATDS, as defined by the TCPA, and because multiple spam texts were sent to

his personal cell phone that has long been listed on the National Do Not Call Registry. See

generally ECF Dkt. #1

        Thereafter, QuoteWizard moved to dismiss, in relevant part, claiming that Mr. Mantha

had failed to plead sufficient facts to allege that the texts were delivered by an ATDS. See ECF


                                                 2
#17. In support, QuoteWizard noted that the texts at issue were personalized- mentioning the

sales representative (“Amanda”) and the Plaintiff (“Joe”) by their names, and claimed that such

personal interactions between two people was indicative that an ATDS was not used to make the

call. Specifically, QuoteWizard represented to the Court that “the text messages were part of an

interactive conversation between Plaintiff and QuoteWizard” and argued that the fact the texts

contained “personalized content” was not indicative of ATDS use. See ECF #17 at page 7. 3 In

other words, counsel for QuoteWizard argued that since the texts were sent by one human being

(Amanda) to another (Joe), it should be inferred that the texts were not sent via some automated

computer driven process that would have delivered the texts via an ATDS without individual

human intervention as to each text communication. To drive home that point and its affirmative

representation to the Court in this regard, QuoteWizard’s counsel claimed:

     “These messages do not plausibly suggest the use of an ATDS but, quite the opposite,
             plausibly suggest if not outright prove that an ATDS was not used.

See ECF #17 at page 8.

        On March 16, 2020, the Court accepted these arguments and granted QuoteWizard’s

Motion to Dismiss as to Count I of the Class Action Complaint and agreed with QuoteWizard

that the Plaintiff had failed to plead sufficient facts to indicate that the telemarketing at issue

utilized an ATDS. See ECF #30. This case was allowed, however, to proceed as to Count II of

the Class Action Complaint that alleged the text spam at issue were sent to consumers in

violation of the TCPA’s prohibition against telemarketing to numbers listed on the National Do

Not Call Registry. Id.



3
  Of course, QuoteWizard and its counsel were well aware that the third party that sent the texts
at issue was Drips, and was well aware of the nature of the automated text bot technology used
by Drips and described infra.- information that was not available to Plaintiff.


                                                   3
       Thereafter, the parties proceeded to meet and confer in preparation to make Initial

Disclosures and to proceed forward to the Case Management Conference with the Court. Only at

that time, did QuoteWizard finally identify Drips, LLC (“Drips”) as the third party vendor used

by QuoteWizard to send the texts at issue. 4

       Knowing Drips’ identity, Mr. Mantha’s counsel then reviewed Drips’ web-site

(www.drips.com), and other publically available information, to understand Drips’ texting

technology and learned that: Drips provides automated text telemarketing services to businesses,

such as QuoteWizard, using artificial intelligence and computer bots to interact with consumers

via text message. Drips refers to this technology interchangeably as “Conversational Texting,”

“Conversational AI” or “Conversational Messaging.” See www.drips.com. Consumers who

receive “Conversational Message” texts from Drips, are not interacting with a human being.

Rather, they are interacting via text message with a bot designed to look like a human being. As

Drips’ founder, AC Evans, explained in an interview with MixEnergy.com:

       It has to be humanized because nobody wants to talk to a chatbot. That’s one big
       difference between our system and any chatbot out there is you can’t tell it’s a
       bot. It is completely humanized.

See https://mixergy.com/interviews/drips-with-ac-evans/ (AC Evans- founder of Drips- is

interviewed in regards to “Conversational Messaging” and how it works) (emphasis added). Mr.

Evans further noted that he has “always had that kind of spammer marketer, you know, scale

mentality” and noted that “millions and millions” of “concurrent conversations” are happening at

Drips and most of the process is “completely automated.” Id. (emphasis added). Drips’ website



4
  Prior to QuoteWizard’s filing of its original Motion to Dismiss, the undersigned counsel had
requested the identity of the vendor who initiated the texts at issue from counsel for
QuoteWizard so a spoliation letter could be transmitted to ensure class calling records and other
evidence was preserved. Counsel for QuoteWizard declined claiming he was under no obligation
to disclose the identity of its text vendor at that time.


                                                4
further boasts that using its “Conversational AI” technology, 2.5 billion touchpoints have been

made utilizing Drips’ “human approved auto responders.” Id. (emphasis added). See

https://finance.yahoo.com/news/drips-com-replacing-telemarketers-artificial-124700760.html

(financial press noting that Drips.com “is replacing telemarketers with artificial intelligence and

customers are loving it.” (last visited 6.3.20). Drips further notes on its web site that because

consumers were so annoyed and saturated with robocall telemarketing calls, they would

welcome “humanized AI campaigns” delivered via text message, because its “AI is extremely

human-like in that it can answer questions, respond to messages and hold actual conversation

with customers See https://www.drips.com/blog/how-drips-is-leading-the-way-in-humanizing-ai-

driven-marketing-campaigns/ (last visited 6.3.20). “On a daily basis, Drips engages in millions of

completely humanized conversations with zero client side operators.” Id. (About Drips).

         In addition, counsel for the Plaintiff recently learned from other TCPA litigation filed

against Drips, that Drips sends texts to consumers using the telecommunication and dialing

systems of an entity called Ytel. See www.ytel.com. Ytel itself is no stranger to TCPA litigation

as its telecommunications dialing system is a favorite of telemarketers. 5 See e.g., Abante Rooter

& Plumbing, Inc. v. Alarm.com Inc., No. 15-cv-06314-YGR, 2018 U.S. Dist. LEXIS 132078, at

*17-18 (N.D. Cal. Aug. 3, 2018) (denying joint Motions for Summary Judgment as to whether

the Ytel dialer was subject to the TCPA ); De la Cabada v. Ytel, Inc., No. 19-cv-07178-JSC,

2020 U.S. Dist. LEXIS 41439 (N.D. Cal. Mar. 10, 2020) (discussing the Ytel text


5
  Of course, the telecommunications entity that sent the telemarketing texts at issue to Mr. Mantha should have been
disclosed automatically as part of Initial Disclosures as an entity with knowledge and with access to evidence (the
text records sent to Mantha). Not only could Ytel be a key witness to this case, but without doubt it is possession of
evidence of text calls made to Plaintiff and the putative class. Ytel was not so disclosed. After learning that Drips
uses Ytel to transmit telemarketing calls and texts to consumers, Plaintiff’s counsel sought to meet and confer with
counsel for QuoteWizard to confirm Ytel’s involvement. Counsel for QuoteWizard refused to confirm or deny
Ytel’s involvement and challenged the relevance of Ytel’s involvement. On June 5, 2020, Plaintiff’s counsel served
Ytel with a preservation letter instructing Ytel to preserve all call records relating to Drips and to this class
litigation. Ytel responded and confirmed that Drips indeed is a client of Ytel.


                                                          5
communications platform and how it was allegedly used to send millions of unsolicited

“robotexts” via ATDS).

                                       II.     ARGUMENT

       Plaintiff petitions this Court, pursuant to Rule 15(a)(2) of the Federal Rules of Civil

Procedure to allow him to amend his Class Action Complaint to re-allege that the telemarketing

at issue was conducted via an ATDS that is subject to regulation by the TCPA. As previously

recognized by this Court, Fed. R. Civ. P. 15(a)(2) provides that where “good cause” to amend is

demonstrated, leave to amend a pleading should be freely given when justice so requires, and

where the plaintiff has not engaged in undue delay, bad faith, dilatory motive, repeated failure to

cure, undue prejudice or where the amendment would be futile. See Wickman v. Makita U.S.A.,

Inc., Civil Action No. 09-10890-MLW, 2011 U.S. Dist. LEXIS 130423, at *1-3 (D. Mass. Nov.

9, 2011).

       Good cause to amend exists here. The Plaintiff is now in possession of the identity of the

vendor who sent the spam texts at issue (Drips) and has accessed the above described publically

available information that describes the automated manner in which the spam texts at issue were

sent to the Plaintiff by Drips acting on behalf of QuoteWizard. The texts sent to Mr. Mantha

were not sent by a human being, as originally insinuated by QuoteWizard and its counsel.

Rather, they were sent by computer bot, utilizing artificial intelligence to interact with a

consumer in a manner that made the consumer falsely believe they were interacting with a

human being- when they were not.

       A. Mr. Mantha Has Adequately Pled Text Telemarketing Via ATDS

       The TCPA defines an ATDS as “equipment which has the capacity — (A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)




                                                  6
to dial such numbers.” 47 U.S.C. § 227(a)(1). See Gonzalez v. Hosopo Corp., 371 F. Supp. 3d

26, 29-34 (D. Mass. 2019) (to qualify as an ATDS under the TCPA, a device need only have the

capacity to do one of the following: either (1) "store . . . telephone numbers to be called" and

"dial such numbers," or (2) "produce telephone numbers to be called, using a random or

sequential number generator" and "dial such numbers"). As noted above, the proposed Amended

Complaint alleges:

       •   QuoteWizard employs a strategy of generating new customers by sending text
           messages via ATDS. See Exhibit 1 at ¶25.

       •   QuoteWizard engaged Drips to send automated texts to consumers utilizing
           technology that uses computers and artificial intelligence to interact with consumers
           via text message. Id. at ¶26.

       •   Drips’ technology allows a computer to automatically interact via text with a
           consumer in a feigned personalized manner that makes it appear to a consumer they
           are texting with a human being. They are not. The entire text experience is automated
           by computer, utilizing artificial intelligence in a manner that allows a computer to
           interact and respond with the text recipient without human intervention. Id. at ¶27.

       •   Using this automated technology, Drips holds over 1,000,000 humanized automated
           engagements per day…” Id. at ¶28.

       •   Drips “completely humanized” its text technology to make it look like a recipient
           consumer was texting with a real human being, because “nobody wants to talk to a
           chatbot.” Id. at ¶29.

       •   The text telemarketing technology employed by Drips on behalf of QuoteWizard was
           “completely automated” and utilized “human approved auto responders.” Id. at ¶30-
           31.

       •   Consumers who receive text spam solicitations from Drips, are not interacting with a
           human being. They are interacting with a bot designed to look like a human being
           that uses artificial intelligence to respond to consumers in a human like manner. Id. at
           ¶32.

       •   Using Drips’ automated text technology, QuoteWizard could engage with consumers
           with “zero client side operators.” In other words, computers engaged in text
           conversations with consumers spammed by QuoteWizard- not real human operators
           or sales representatives. Id. at ¶33.



                                                 7
       •   For a telemarketing process to be “completely automated” and to require “zero client
           side operators” the dialing system used must have the capacity to either store
           telephone numbers and to text those numbers, or to produce telephone numbers using
           a random or sequential number generator and to dial such numbers. Id. at ¶34.

       •   To send telemarketing texts en masse to consumers automatically and without human
           intervention, Drips utilized the telecommunications systems and technology of Ytel
           (“Ytel Dialer”). Id. at ¶35-36.

       •   The Ytel Dialer has the capacity to store or produce telephone numbers to be called,
           using a random or sequential number generator, or from a list or database of numbers,
           and to dial such numbers without human intervention. Id. at ¶37

       In its prior Order on QuoteWizard’s Motion to Dismiss, the Court noted that the

Plaintiff’s prior allegations as to the use of an ATDS were “conclusory.” See #ECF30 at pg. 2.

Specifically, the Court noted that the commercial content of the texts themselves, or the specific

nature of the SMS code used to send the texts, was not sufficient to plausibly allege the use of an

ATDS. Id. Of course, when he filed the original Complaint, Mr. Mantha had no idea as to the

specific technology that was used by QuoteWizard and Drips to send spam text to his cell phone.

In fact, the involvement of Drips was withheld from counsel while, at the same time,

QuoteWizard was representing to the Court that an ATDS was not used because the texts at issue

were “personalized” texts between “Amanda” and “Joe.” See ECF #17 at page 7-8. The

suspected role of Ytel in this text telemarketing campaign was never disclosed by QuoteWizard.

       Mr. Mantha and the Court now know, what QuoteWizard has known all along. The spam

texts sent to Mr. Mantha were part of a “completely automated” telemarketing text campaign

that utilized the Ytel Dialer and Drips’ artificial intelligence to make it appear to recipients they

were interacting with a real person. They were not. The technology employed by Drips and Ytel

on behalf of QuoteWizard allowed texts to be sent (or dialed) to consumers en masse,

automatically, via the Ytel Dialer that had the capacity to store or produce telephone numbers to

be called, using a random or sequential number generator, or from a list or database of numbers,


                                                  8
and to dial such numbers without human intervention. Not a single live operator human being

from QuoteWizard was involved in the text bot solicitations to class members. The entire

process was automated, allowing Drips to engage in a massive number of text bot conversations

with consumers each day on behalf of its insurance clients whose goods or services it sought to

sell. Automated telemarketing to consumers en masse utilizing sophisticated technology and

dialing systems was the exact type of telemarketing Congress intended to regulate when it

enacted the TCPA, and specifically its strict regulation of automated telemarketing conducted

via ATDS.

                                      III.    CONCLUSION

       In its prior Order, this Court noted that at the motion to dismiss stage, Mantha bore the

burden of “nudging his claims across the line from conceivable to plausible.” ECF#30 at pg. 3.

The above facts amply support a plausible inference that the text bot campaign at issue was

employed with the use of an ATDS. For the foregoing reasons, Mr. Mantha’s Motion to Amend

should be GRANTED.

                                                     PLAINTIFF,

                                                     By their attorneys

                                                     /s/ Matthew P. McCue
                                                     Matthew P. McCue
                                                     THE LAW OFFICE OF MATTHEW P. MCCUE
                                                     1 South Avenue, Suite 3
                                                     Natick, MA 01760
                                                     Telephone: (508) 655-1415
                                                     mmccue@massattorneys.net

                                                     Anthony I. Paronich
                                                     PARONICH LAW, P.C.
                                                     350 Lincoln Street, Suite 2400
                                                     Hingham, MA 02043
                                                     (508) 221-1510
                                                     anthony@paronichlaw.com




                                                9
                                                       Alex M. Washkowitz
                                                       Jeremy Cohen
                                                       CW LAW GROUP, P.C.
                                                       188 Oaks Road Framingham, MA 01701
                                                       alex@cwlawgrouppc.com

                                                       Edward A. Broderick
                                                       BRODERICK LAW, P.C.
                                                       99 High St., Suite 304
                                                       Boston, MA 02110
                                                       Telephone: (617) 738-7080
                                                       ted@broderick-law.com

Dated: June 7, 2020

                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 7, 2020, I electronically transmitted the foregoing to all
 counsel of record via the electronic filing system.

                                              By: /s/ Matthew P. McCue
                                                  Matthew McCue




                                                10
